DEPARTMENT OF HEALTH & HUMAN SERVICES
7500 Security Boulevard, Mailstop S2-26-12
Baltimore, Maryland 21244-1850

CENTERS FOR MEDICARE & MEDICAID SERVICES

CENTER FOR MEDICAID & CHIP SERVICES

SHO# 21-004
RE: Temporary increases to FMAP under
sections 9811, 9814, 9815, and 9821
of the ARP and administrative
claiming for vaccine incentives
August 30, 2021
Dear State Health Official:
This letter provides guidance with respect to temporary increases to the federal medical assistance
percentage (FMAP) available to states under sections 9811, 9814, 9815, and 9821 of the
American Rescue Plan Act of 2021 (ARP) (Pub. L. 117-2), enacted on March 11, 2021. 1 Sections
9811 and 9821 of the ARP provide temporary increased FMAP and Enhanced FMAP (EFMAP)
for state Medicaid and Children’s Health Insurance Program (CHIP) expenditures on COVID-19
vaccines and COVID-19 vaccine administration. Section 9814 of the ARP provides a temporary
increase in FMAP for Medicaid expenditures for states that newly begin to expend amounts for
coverage of the entire new adult group described in section 1902(a)(10)(A)(i)(VIII) of the Social
Security Act (Act) under the state plan (or waiver of the plan). Section 9815 of the ARP provides
a temporary increase to 100 percent FMAP for Medicaid services received through certain Urban
Indian Organizations (UIOs) and certain Native Hawaiian health care entities, including Native
Hawaiian health care systems (NHHCSs). Additional detailed background and information on
each of these provisions is described within this letter.
This letter informs states of appropriate methods for identifying Medicaid and CHIP expenditures
eligible for the relevant ARP-increased FMAP and EFMAP under fee-for-service (FFS) and
managed care programs, as well as the process for reporting the associated expenditures through
the Medicaid and CHIP Budget and Expenditure System (MBES/CBES). In addition, this letter
includes information on claiming federal matching funds under sections 1903(a)(7) and 2105(a)(1)
(D) of the Act for state administrative costs related to beneficiary COVID-19 and influenza
vaccine incentives.
Section 1: Sections 9811 and 9821 of the ARP – Temporary Increased FMAP and EFMAP
for Expenditures for COVID-19 Vaccine Administration under Medicaid and CHIP
1

References in this document to “states” include territories and the District of Columbia.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

Background
Section 9811 of the ARP established a new mandatory Medicaid benefit at section 1905(a)(4)(E)
of the Act and amended various other sections of the Act, including sections 1902(a)(10), 1916,
1916A, and 1937 of the Act. Under these changes to the statute, nearly all Medicaid
beneficiaries must receive coverage of COVID-19 vaccines and their administration, without
cost-sharing, including beneficiaries enrolled in most groups with limited benefits. This new
coverage requirement applies beginning on the date of enactment of the ARP (March 11, 2021)
and (generally) ending on the last day of the first calendar quarter that begins one year after the
last day of the COVID-19 emergency period described in section 1135(g)(1)(B) of the Act (we
refer to this period below as the ARP coverage period). 2 Section 9821 of the ARP added a
similar mandatory benefit for CHIP at section 2103(c)(11)(A) of the Act and amended section
2103(e)(2) of the Act. The changes require coverage of COVID-19 vaccines and their
administration, without cost-sharing, for all CHIP enrollees, during the same ARP coverage
period that applies in Medicaid.
Additionally, section 9811 of the ARP added section 1905(hh) to the Act, which establishes a
temporary Medicaid FMAP of 100 percent for amounts expended by a state for medical
assistance for a vaccine described in section 1905(a)(4)(E) of the Act (that is, a COVID-19
vaccine) and its administration. The increased FMAP will apply beginning April 1, 2021 and will
end on the last day of the first quarter that begins one year after the last day of the COVID-19
emergency period described in section 1135(g)(1)(B) of the Act (we refer to this period below as
the ARP FMAP period). Section 9821 of the ARP also provides a temporary 100 percent CHIP
EFMAP for state expenditures for vaccines described in section 1905(a)(4)(E) of the Act and
their administration during the same time period, through the addition of section 2105(c)(12) of
the Act. Section 9821 of the ARP also amends section 2104(m) of the Act to make adjustments
to CHIP allotments to account for the increase in expenditures due to the temporary increase in
EFMAP for COVID-19 vaccines and their administration. CMS interprets sections 1905(hh) and
2105(c)(12) of the Act to mean that the 100 percent FMAP or EFMAP authorized under these
sections applies to any services described in section 1905(a)(4)(E), even if they are billed under
other Medicaid or CHIP benefits by providers of those benefits. That is, the 100 percent match
applies to all state expenditures for COVID-19 vaccines and their administration, even when a
COVID-19 vaccination is provided as part of a benefit other than the benefit at section
1905(a)(4)(E), such as when it is provided as part of Medicaid nursing facility or federally
qualified health center (FQHC) services.
During the period when the supply of COVID-19 vaccines is federally purchased (as is the case
as of the date of this SHO Letter), providers should not be billing for the vaccine doses and states
should not make claims to Medicaid or CHIP for federal financial participation (FFP) for
COVID-19 vaccine doses. Instead, providers should be billing, and states should be claiming, for
COVID-19 vaccine administration. Since states will not claim FFP for COVID-19 vaccine doses
The optional COVID-19 group at section 1902(a)(10)(A)(ii)(XXIII) of the Act receives this coverage only through
the last day of the COVID-19 public health emergency (PHE). No federal financial participation is available for any
state expenditures on benefits for this group, including coverage of COVID-19 vaccinations, after the PHE ends.

2

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

at this time, the guidance below is focused only on claiming expenditures for COVID-19 vaccine
administration. Should the federal government end purchase of COVID-19 vaccines prior to the
end of the ARP coverage and FMAP periods, CMS intends to provide additional guidance on
proper claiming for vaccine doses during the ARP FMAP period.
Increases in Medicaid Payment Rates for COVID-19 Vaccine Administration
During the ARP coverage period, states might be interested in increasing payment rates for
COVID-19 vaccine administration to reflect temporary and unforeseen costs associated with
administering COVID-19 vaccines or to improve access to COVID-19 vaccines for Medicaid
beneficiaries. State Medicaid payment rate increases are generally governed by section
1902(a)(30)(A) of the Act, which requires states to assure that Medicaid payments are
“consistent with efficiency, economy, and quality of care and are sufficient to enlist enough
providers so that care and services are available under the [state] plan at least to the extent that
such care and services are available to the general population in the geographic area.” CMS has
not typically allowed states to pay higher rates to providers based solely on differences in the
FMAPs at which CMS matches state expenditures for different Medicaid eligibility groups, so as
not to create incentives for providing more extensive coverage or better care to one group versus
another, and so as not to encourage states to inflate payment rates solely to maximize FFP. Such
temporary inflation, based only on an available increased FMAP and with no defined
programmatic objective, would not be consistent with section 1902(a)(30)(A) and may cause
program integrity and oversight concerns. However, an increase in COVID-19 vaccine
administration payment rates during the ARP coverage period may be consistent with section
1902(a)(30)(A) if the state intends the increases to improve access to COVID-19 vaccine
administration or if the state determines that COVID-19 vaccination payment rates are too low to
compensate providers based on changes in care or delivery during the ARP coverage period. We
note that such payment rate adjustments may be particularly relevant in geographic areas where
providers of COVID-19 vaccine administration are not widely available.
To change Medicaid provider payment rates, states should propose to amend the Medicaid state
plan payment methodology through a state plan amendment (SPA) submission. As with all SPA
requests, CMS will review vaccine administration rate requests to ensure consistency with
efficiency, economy, and quality of care. States that increase payment rates to account for
temporary cost increases or to improve access to COVID-19 vaccine administration may also set
an end date within the state plan payment methodology that sunsets the rate increases using a
defined time period. For example, a state could temporarily increase Medicaid COVID-19
vaccine administration payment rates through a SPA during the ARP coverage period, and
specify that the increase ends on the last day of the first calendar quarter that begins one year
after the last day of the COVID-19 emergency period.
Because the ARP coverage period began on March 11, 2021, and will generally extend beyond
the end of the COVID-19 Public Health Emergency (PHE), states may need to submit both a
Medicaid disaster relief SPA and a regular SPA if they want to increase payment rates for the
full ARP coverage period. A state could use the Medicaid disaster relief SPA template to
propose increasing COVID-19 vaccine administration payment rates retroactively to March 11,
2021, the beginning of the ARP coverage period, through the end of the COVID-19 PHE. States
that use the Medicaid disaster relief SPA template can also submit a request under section 1135
of the Act to waive, or modify, certain Medicaid SPA submission and notice requirements that
The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

preclude SPAs from taking effect before the state provides public notice under 42 CFR 447.205
or before the first day of the quarter in which the SPA was submitted. See
https://www.medicaid.gov/resources-for-states/disaster-response-toolkit/state-planflexibilities/index.html for more details. However, all COVID-19 disaster relief SPAs expire at
the end of the COVID-19 PHE, so a state would also need to submit a SPA through the regular
(non-disaster relief template) SPA submission process to continue the rate increases through the
end of the ARP coverage period. 3 States that use the regular SPA submission process would need
to issue public notice in accordance with 42 CFR 447.205 and could not receive an effective date
for rate increases that is earlier than one day after the notice is issued, or the first day of the
quarter in which the SPA is submitted to CMS (whichever is later).
Please note that while states are generally required to cover COVID-19 vaccinations for the
entirety of the ARP coverage period (which began March 11, 2021), the ARP FMAP period did
not begin until April 1, 2021 regardless of whether a state makes rate increases or develops new
rate methodologies prior to April 1, 2021. Prior to the expiration of any temporary rate increases
for COVID-19 vaccinations, states should re-visit their state plan payment methodologies for
vaccine administration to ensure that rates continue to be sufficient to ensure access to care.
We note the above guidance is specific to Medicaid SPAs and no SPA is needed to increase
CHIP payment rates.
Properly Identifying COVID-19 Vaccine Administration Expenditures for Purposes of
Claiming FFP at the Increased FMAP and EFMAP during the ARP FMAP Period
In certain circumstances, covered Medicaid and CHIP services, including COVID-19 vaccine
administration, are paid by states using bundled payment rates when delivered on a FFS basis or
using capitated payments when delivered through managed care. Bundled FFS payments
generally reflect all the costs of services and procedures that a beneficiary receives (or is
expected to receive) over a defined unit of service on average. When a state pays a health care
provider using a FFS bundled payment rate, it makes a single payment to the provider for all
services provided per encounter, per day, or per stay, depending on the unit of service a state
uses to pay the provider for the bundle of services. For purposes of this discussion, we are using
the terms “bundled payment” or “bundled payment rate” to include FFS rates and payments
under prospective payment systems (PPS), per diem rates, and other rates that make a single
payment per unit of service for multiple Medicaid or CHIP benefits or for the transfer of risk
associated with potentially needing to provide those benefits. That is, when we refer to “bundled
payment rates,” we describe payment methodologies used to pay providers one payment rate for
multiple services or for the transfer of risk associated with potentially providing them, regardless
of whether all the services are delivered during every unit of service. While we recognize that
there may be inherent differences between prospective payments and other multi-service
payments, the guidance within this letter applies to all bundled payment rates that are meant to
pay providers for a range of services including COVID-19 vaccine administration, or that are
As previously noted, the optional COVID-19 group at section 1902(a)(10)(A)(ii)(XXIII) of the Act receives this
coverage only through the last day of the COVID-19 PHE. No federal financial participation is available for any
state expenditures on benefits for this group, including coverage of COVID-19 vaccinations, after the PHE ends.

3

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

meant to pay for the transfer of risk for furnishing a range of services that includes COVID-19
vaccine administration.
Capitation payments are payments that states make to a contractor for each beneficiary enrolled
under a managed care contract and are based on the actuarially sound capitation rates for the
provision of specified services covered under the state plan. States make capitation payments to
managed care plans, including managed care organizations (MCOs), prepaid inpatient health
plans (PIHPs), and prepaid ambulatory health plans (PAHPs), regardless of whether a particular
beneficiary receives services during the period covered by the payments. Capitation payments
are typically fixed, prospective, monthly payments made by states to their contracted managed
care plans.
In both bundled payment rates and capitated payments, the portion of the payment associated
with COVID-19 vaccine administration could be co-mingled with payment for other services and
it may not be easy to identify which portion of the payment is eligible for the 100 percent FMAP
or EFMAP during the ARP FMAP period. When states pay directly for COVID-19 vaccine
administration on a FFS basis (e.g., through a fee schedule), the entire state payment may be
claimed at the temporary 100 percent FMAP or EFMAP. Although providing 100 percent
FMAP or EFMAP may be administratively simple to implement when a state makes a discrete
FFS payment for COVID-19 vaccine administration, there are implementation complexities
when a state pays for vaccine administration as part of a bundled or capitation payment that is
meant to account and pay for other services, or that is meant to account and pay for the transfer
of risk for furnishing other services. For bundled FFS payments, states should use one of the two
allocation methods described below, or an alternate method that CMS approves, to appropriately
identify and report expenditures associated with COVID-19 vaccine administration that are
eligible for the increased FMAP or EFMAP.
Identifying State Expenditures for COVID-19 Vaccine Administration under FFS during the ARP
FMAP period
In accordance with 42 CFR 431.107(b), 457.236, 457.720, and 457.980, states and enrolled
Medicaid providers must maintain records, such as documentation of the services furnished to
beneficiaries, to allow the state and the federal government to ensure that applicable federal
requirements are met. Additionally, 42 CFR 430.30(c) and 457.630(c) require states to submit
the Forms CMS-64 and CMS-21, which are quarterly accounting statements of the state’s actual
recorded expenditures that serve as the primary basis for Medicaid payments to states under
section 1903(a)(1) of the Act, and for CHIP payments to states under section 2105 of the Act.
To substantiate claims at the increased FMAP or EFMAP for COVID-19 vaccine administration
during the ARP FMAP period on the Forms CMS-64 and/or CMS-21, states must have access to
and maintain claims data indicating that a COVID-19 vaccine was administered to an eligible
Medicaid or CHIP beneficiary in accordance with 42 CFR 433.32 and 457.226, respectively.
CMS recognizes that for certain bundled FFS payments, such as those made through prospective
payment systems, health care provider claims may not detail when or whether a COVID-19
vaccine administration is delivered, and states may need to work directly with enrolled providers
and update their provider manuals to ensure the state receives adequate documentation of the
The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

COVID-19 vaccine administration to support a claim for 100 percent FMAP or EFMAP during
the ARP FMAP period.
CMS will permit states to claim the increased FMAP and EFMAP available during the ARP
FMAP period for any bundled FFS payment that the state makes for a unit of service for which
the state can document that COVID-19 vaccine administration was the only service provided, for
the following reasons. First, in this circumstance, the bundled payment is the state’s actual
expenditure for COVID-19 vaccine administration. Second, this approach is the most
administratively feasible proxy for capturing the vaccination costs built into these types of
bundled payments. When a state pays a bundled payment per unit of service that is meant to
reflect the provider’s costs of providing all covered Medicaid or CHIP services, some portion of
the state’s bundled payments for units of service that do not include a COVID-19 vaccination
would likely also be meant to reimburse the provider for its anticipated costs of administering
COVID-19 vaccines. However, because the state could not show that an actual COVID-19
vaccination was provided during such units of service, it would have great difficulty
substantiating a claim for 100 percent FMAP or EFMAP in the portion of the payment for such
units of service that is meant to reimburse the provider for all COVID-19 vaccinations it
provides.
However, when COVID-19 vaccine administration is provided with other Medicaid or CHIP
services during a unit of service reimbursed with a bundled payment, states should identify the
portion of the bundled payment that can be attributed to COVID-19 vaccine administration. In
this circumstance, states should claim only the portion of the bundled payment associated with
COVID-19 vaccine administration at the 100 percent FMAP or EFMAP for COVID-19 vaccine
administration. States should claim the portion of the bundled payment that is not associated
with COVID-19 vaccine administration at the FFP rate applicable to those service expenditures
at the time of the state’s claim for FFP. For example, if a beneficiary is administered a COVID19 vaccine and also receives a screening and check-up during a unit of service for which the
provider is paid a bundled payment, states would claim the portion of the payment associated
with the COVID-19 vaccine administration at the 100 percent FMAP or EFMAP, and would
claim the portion of the payment attributed to the screening and check-up at the FMAP or
EFMAP applicable to those service expenditures.
States may use one of the two methodologies below to properly account for expenditures
associated with COVID-19 vaccine administration when paid as part of a bundled FFS payment
for a unit of service during which services in addition to a COVID-19 vaccination are provided
to a beneficiary:
Allocation Method 1 – A state may use the state plan payment rates for COVID-19
vaccine administration paid to professional providers (e.g., physician services rates) as
the amount claimed at 100 percent FMAP or EFMAP for each unit of service paid with a
bundled payment that includes COVID-19 vaccine administration and other Medicaid or
CHIP services. If a state pays different rates for COVID-19 vaccine administration based
on the type of professional provider that administers the vaccine, the state should use the
Medicaid state plan rate applicable to the provider type that actually administered the
The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

vaccine as the allocable amount. The state would subtract the state plan COVID-19
vaccine administration payment rate from the total bundled payment amount, and claim
that portion of the payment at the 100 percent FMAP or EFMAP for COVID-19
vaccination expenditures. The state would claim the remainder of the bundled payment at
the FFP rate applicable for the other services provided during the unit of service. This
approach would reasonably approximate the state’s expenditures associated with
COVID-19 vaccine administration because the administering provider and associated
cost of administering vaccines to beneficiaries would be the same or similar whether
those services were reimbursed through a bundled payment or paid discretely.
Allocation Method 2 – A state may use cost report data (this could be Medicare cost
report data, or Medicaid or CHIP cost report data that is reported using Medicare cost
reporting principles) to identify and allocate the portion of a bundled payment associated
with COVID-19 vaccine administration costs when the bundled payment is for a unit of
service that includes COVID-19 vaccine administration and other Medicaid or CHIP
services. States, with assistance from providers, could use cost report data (e.g., the
Medicare 222 Clinic Cost Report) to determine the reasonable cost associated with
Medicaid (or CHIP) COVID-19 vaccine administration on a per unit of service basis.
States could claim this cost amount at the 100 percent FMAP or EFMAP for COVID-19
vaccine administration expenditures, for units of service that include both a COVID-19
vaccination and other services. For this approach to be feasible, the state would have to
be able to obtain the filed cost report data in a reasonable time frame and, using the data,
properly identify the amount allocable to Medicaid and/or CHIP COVID-19 vaccine
administration for each such unit of service. The state would subtract the allocated
Medicaid and/or CHIP COVID-19 vaccine administration cost amount for each such unit
of service from the total bundled rate payment amount for that unit of service and claim
the allocated amount at the 100 percent FMAP or EFMAP. The remainder of the bundled
payment for the unit of service would be claimed at the applicable FFP rate for the other
services at the time the state makes its claims for FFP (see above example described in
Allocation Method 1). This approach would reasonably approximate the state’s
expenditures associated with COVID-19 vaccine administration because the cost data
would be used to allocate the actual cost of providing COVID-19 vaccine administration
to Medicaid and/or CHIP beneficiaries during a unit of service that includes both
COVID-19 vaccination and other services.
The state could initially claim the increased FMAP or EFMAP available for COVID-19
vaccine administration expenditures using an approach similar to Allocation Method 1:
that is, by claiming an interim amount that is the same as the COVID-19 vaccination
payment rate paid to professional providers under the state plan for the portion of the
bundled payment associated with COVID-19 vaccine administration. Later, the state’s
claim for the increased FMAP or EFMAP could be adjusted to reflect actual cost data
after cost reports are filed with the state. While claims under both allocation method
options are subject to the 2-year claims filing limit in section 1132 of the Act and the
implementing regulations at 45 CFR part 95, subpart A, states should take particular care
The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

to ensure adequate time is available to receive and process cost report data when selecting
Allocation Method 2.
States are also welcome to propose alternative allocation methodologies for CMS’s review and
approval. CMS is available to provide technical assistance to help states determine an
appropriate methodology for identifying Medicaid and/or CHIP COVID-19 vaccine
administration expenditures during the ARP FMAP period.
Identifying Eligible Expenditures for COVID-19 Vaccine Administration under Managed Care
during the ARP FMAP Period
In order for states to claim the temporary FMAP or EFMAP of 100 percent for amounts
expended by a state in a managed care delivery system for COVID-19 vaccine administration,
COVID-19 vaccine administration for Medicaid or CHIP beneficiaries enrolled in a managed
care delivery system must be a covered benefit under the managed care contract. The portion of
the capitation rate that is attributable to COVID-19 vaccine administration and for which the
state may claim increased match should be determined based on the data utilized to develop the
applicable capitation rates. The portion of the capitation rate claimed at the increased FMAP or
EFMAP must be attributable only to COVID-19 vaccine administration. The entire capitation
rate cannot be claimed at the increased FMAP or EFMAP even if the administration of a
COVID-19 vaccine is the only service received by an enrollee during the period covered by the
capitation payment. States may utilize claiming methodologies to identify a reasonable estimate
(e.g., proxy) of a portion of the capitation rate attributable only to COVID-19 vaccine
administration that is eligible for the increased FMAP or EFMAP. The use of a proxy
methodology is solely for FFP claiming purposes and does not negate the requirements that
Medicaid and CHIP capitation rates be actuarially sound and developed in compliance with
federal requirements under 42 CFR part 438 for Medicaid and 42 CFR part 457, subpart L for
CHIP. States have used similar claiming methodologies for FFP for services and populations
such as family planning, section 1915(k) benefits, and the adult group described in section
1902(a)(10)(A)(i)(VIII) of the Act, when such services are delivered through managed care and
paid as part of a capitation rate.
States could also pay for the COVID-19 vaccine and its administration outside of managed care
capitation rates as a non-risk payment arrangement with the managed care plan, subject to the
requirements for non-risk contracts specified under 42 CFR § 438.2 and the upper payment
limits outlined in 42 CFR § 447.362. Alternatively, states can elect to carve the COVID-19
vaccine and its administration out of the managed care program and contracts and pay for it
under their Medicaid FFS programs. Both of these options would simplify claiming increased
FMAP or EFMAP, as neither requires a state to determine the portion of the capitation rate that
is attributable to COVID-19 vaccines and their administration.
Section 2: Section 9814 of the ARP – Temporary Increase in FMAP for States that Begin to
Expend Amounts for Certain Mandatory Individuals
Background
The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

Section 9814 of the ARP adds section 1905(ii) to the Act. Section 1905(ii) provides an 8-quarter,
5 percentage point increase to a qualifying state or territory’s FMAP under section 1905(b) of the
Act for a state that newly expands its Medicaid program by adopting under its state plan (or
waiver of such plan, including a section 1115 demonstration) the entire eligibility group under
section 1902(a)(10)(A)(i)(VIII) of the Act (“Adult group”). A qualifying state is a state that has
not expended amounts for all individuals in the Adult group before the March 11, 2021
enactment date of the ARP. Effective beginning with the first calendar quarter during which a
qualifying state expends amounts for all individuals in the Adult group, the 5 percentage point
FMAP increase is available to a qualifying state for each quarter occurring during the 8-quarter
period except for any quarter (and each subsequent quarter) during the 8-quarter period in which
a state ceases its Adult group expansion (or limits the expansion to less than the entire Adult
group). This increased FMAP applies to certain Medicaid expenditures covered under the state
plan or waiver of the plan (including a section 1115 demonstration), as described in the
Appendix. CMS encourages states considering newly covering the Adult group to refer to CMS
regulations regarding the Adult group and the methodology for determining the federal share of
expenditures for the Adult group at 42 CFR 435.119 and 42 CFR part 433, subpart E.
Application Rules
The 5 percentage point FMAP increase is available for services, including those covered under
waivers and section 1115 demonstrations, if the state’s expenditures for those services are
matched at the state-specific FMAP defined in the first sentence of 1905(b) and the state and the
expenditures otherwise meet the requirements in section 9814 of the ARP and all ordinarily
applicable requirements for federal matching of Medicaid expenditures. As specified in section
1905(ii)(1), for applicable expenditure categories, a state may receive both the 8-quarter, 5
percentage point FMAP increase and the temporary 6.2 percentage point FMAP increase
provided under section 6008 of the Families First Coronavirus Response Act (FFCRA) (Pub. L.
116-127) at the same time, for a state and an expenditure that qualifies for both increases. As a
reminder, the temporary 6.2 percentage point FMAP increase under section 6008 of the FFCRA
is effective for each qualifying state beginning January 1, 2020 and extending through the last
day of the calendar quarter in which the PHE declared by the Secretary of Health and Human
Services for COVID-19, including any extensions, terminates. 4 Please note that while both the 5
percentage point FMAP increase and the 6.2 percentage point FMAP increase apply to many of
the same expenditure categories, there are some expenditure categories that may qualify for only
one of these two increases. See the Appendix for more information on how the 5- percentage
point FMAP increase applies to certain expenditure categories.
Section 3: Section 9815 of the ARP – Extension of 100 percent FMAP to Urban Indian
Health Organizations and Native Hawaiian Health Care Systems

For more information on the criteria states must meet in order to qualify to receive the 6.2 percentage point FMAP
increase under section 6008 of the FFCRA, please refer to Section IV, Subsection F, entitled “FFCRA Temporary
FMAP Increase,” of the COVID-19 Frequently Asked Questions (FAQs) for State Medicaid and Children’s Health
Insurance Program (CHIP) Agencies (Link: https://www.medicaid.gov/state-resource-center/downloads/covid-19faqs.pdf).
4

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

Section 9815 of the ARP amends the third sentence of section 1905(b) of the Act to provide 100
percent FMAP to states for their medical assistance expenditures for services received through
an Urban Indian Organization (UIO), as defined at 25 U.S.C. 1603(29), that has a grant or
contract with the Indian Health Service (IHS) under title V of the Indian Health Care
Improvement Act (IHCIA). It also amends section 1905(b)’s third sentence to provide 100
percent FMAP to states for their medical assistance expenditures for services received through a
Native Hawaiian Health Center (NHHC) as defined at 42 U.S.C. 11711(4) or a qualified entity as
defined at 42 U.S.C. 11705(b) that has a grant or contract with the Papa Ola Lokahi under 42
U.S.C. 11707. Under 42 U.S.C. 11705(b), a “qualified entity” means a Native Hawaiian health
care system (NHHCS), which must also meet certain criteria as defined in 42 U.S.C. 11711(6). 5
The 100 percent FMAP for medical assistance expenditures for services received through UIOs,
NHHCs, and NHHCSs is available only for the eight fiscal quarters beginning April 1, 2021 and
ending March 31, 2023. States will be able to claim 100 percent FMAP for services received
through these entities retroactively to April 1, 2021.
Prior to the enactment of section 9815 of the ARP, the third sentence of section 1905(b) provided
for 100 percent FMAP for “amounts expended as medical assistance for services which are
received through an [IHS] facility whether operated by the [IHS] or by an Indian tribe or tribal
organization (as defined in section 4 of the Indian Health Care Improvement Act).” This includes
a facility that is operated by a Tribe or Tribal organization under the Indian Self-Determination
and Education Assistance Act (ISDEAA). This statutory language remains in place and was not
changed by the ARP. CMS’s long-standing interpretation of the pre-ARP language in section
1905(b)’s third sentence is that the 100 percent FMAP for these services is limited to
expenditures for services received by American Indian and Alaska Native (AI/AN) Medicaid
beneficiaries through IHS facilities (including those operated by Tribes or Tribal organizations).
This interpretation of the pre-ARP language is based on the legislative history of that language,
which indicates that Congress intended that the 100 percent FMAP would apply only to services
received by Medicaid-eligible AI/ANs through IHS facilities (including those operated by Tribes
or Tribal organizations). 6
Unlike the legislative history of the pre-ARP language in the third sentence of section 1905(b),
which supports CMS’ current interpretation of that language, the legislative history of section
9815 of the ARP contains no indication that Congress intended the 100 percent FMAP for
services received through UIOs, NHHCs, and NHHCSs to be limited to services provided to
Under title V of the IHCIA, the Indian Health Service (IHS) enters into limited, competing contracts and grants
with non-profit organizations meeting the statutory definition of Urban Indian Organization to provide health
programs for urban Indians residing in urban centers throughout the United States. The Health Resources and
Services Administration (HRSA) provides grant funding to the Papa Ola Lokahi to coordinate health care programs
and services provided to Native Hawaiians and to five NHHCSs to provide health services to fit the needs of Native
Hawaiians located in their respective island communities.
6
See H. Rep. No. 94-1026 (1976) (“Since the 100 percent Federal matching funds are available under Medicaid
only for services for Medicaid-eligible Indians in Indian Health Service facilities (where care is already provided
without cost to these Indians), the Committee notes that this represents primarily a shift in Federal expenditures
from the Indian Health Service budget to the Medicaid (title XIX) budget.”).
5

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

AI/ANs or Native Hawaiians. 7 Therefore, CMS is interpreting the amendments made by section
9815 of the ARP to authorize 100 percent FMAP for expenditures for services received by all
Medicaid beneficiaries through UIOs, NHHCs, and NHHCSs. CMS’s longstanding
interpretation limiting the application of 100 percent FMAP to services received by AI/AN
beneficiaries through IHS facilities (whether operated by IHS or by Tribes or Tribal
organizations) remains unchanged; states must claim services received by non-AI/AN
beneficiaries through these facilities at their regular, state-specific FMAP under section 1905(b),
or the otherwise applicable FMAP if that state-specific FMAP does not apply.
The third sentence of section 1905(b) of the Act is about the federal matching percentage that
CMS pays to states for certain Medicaid expenditures, and it is silent about the payment rates
states opt to pay to the health care providers named in that sentence. States have the discretion to
set and adjust Medicaid provider payment rates, consistent with section 1902(a)(30)(A) of the
Act, as long as the state payment rates are consistent with efficiency, economy, and quality of
care and are sufficient to enlist enough providers so that care and services are available under the
state plan at least to the extent that such care and services are available to the general population
in the geographic area. CMS is available to provide technical assistance to states that believe
adjusting their reimbursement rates for UIOs, NHHCs, and NHHCSs is appropriate.
Section 4: Claiming FFP at the Increased FMAP under Sections 9811, 9814, 9815, and 9821
of the ARP through the MBES/CBES
FFP associated with the temporarily increased FMAP and EFMAP under sections 1905(hh),
1905(ii), and 2105(c)(12) of the Act, and the third sentence of section 1905(b) of the Act, is
made available to states based on amounts reported by states on quarterly budget and
expenditures reports in MBES/CBES. As discussed above, under sections 1905(hh) and
2105(c)(12) of the Act, a temporary FMAP and EFMAP of 100 percent is available for
qualifying state expenditures on COVID-19 vaccines and their administration beginning April 1,
2021 (third quarter of the federal fiscal year (FFY) 2021) and ending on the last day of the first
quarter that begins one year after the last day of the COVID-19 emergency period described in
section 1135(g)(1)(B) of the Act. As discussed above, under the third sentence of section
1905(b) of the Act, a temporary FMAP of 100 percent is available for qualifying state medical
assistance expenditures for services received through certain UIOs, NHHCs and NHHCSs from
April 1, 2021 through March 31, 2023. And, as discussed above, under section 1905(ii) of the
Act, effective beginning with the first calendar quarter during which a qualifying state expends
amounts for all individuals in the Adult group, a 5 percentage point FMAP increase is available
to a qualifying state for each quarter occurring during an 8-quarter period except for any quarter
(and each subsequent quarter) during the 8-quarter period during which a state ceases its Adult
group expansion (or limits the expansion to less than the entire Adult group).

H. Rep. No. 117-7 (2021), at 173 (“Section 3106 would, for eight calendar quarters, provide a 100 percent federal
matching rate for services to Medicaid enrollees who access care in the Urban Indian Health Programs (UIHPs) or
the Native Hawaiian Health Care System (NHHCS).”), https://www.congress.gov/117/crpt/hrpt7/CRPT117hrpt7.pdf.
7

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

•

Obtaining FFP associated with the increased FMAP for Medicaid under sections
1905(hh) and 1905(ii) of the Act and the third sentence of section 1905(b)
o Form CMS-37 - CMS will provide advance FFP associated with the temporary
increased FMAP under sections 1905(hh) and 1905(ii) of the Act and the third
sentence of section 1905(b) to states based on budget estimates submitted on the
quarterly Form CMS-37 (Medicaid Program Budget Report; Quarterly
Distribution of Funding Requirements) as described in 42 CFR 430.30(b).
o Form CMS 64 - CMS will reconcile the advance FFP amounts that include
temporary increased FMAP under sections 1905(hh) and 1905(ii) of the Act and
the third sentence of section 1905(b) to states’ actual recorded expenditures
submitted through the quarterly Form CMS-64 (Quarterly Medicaid Statement of
Expenditures for the Medical Assistance Program) as described in 42 CFR
430.30(c).

•

Obtaining FFP associated with increased EFMAP for Medicaid-CHIP
(MCHIP)/CHIP under section 2105(c)(12) of the Act
o Form CMS 37/21B – CMS will provide an advance adjustment amount to a
state’s applicable fiscal year CHIP Allotment based on budget estimates
submitted by the state on the applicable quarterly Form CMS 37.1/37.3 for its
Medicaid-CHIP (MCHIP) Expansion and Form CMS-21B for a separate CHIP as
described in 42 CFR 457.630(b), as applicable.
o Form CMS 64.21U/CMS 21 - CMS will reconcile such fiscal year’s advance
CHIP allotment adjustment based on actual recorded expenditures submitted
through the quarterly Form CMS 64.21U for Medicaid-CHIP (MCHIP)
Expansion and Form CMS-21 as required by 42 CFR 457.630(c) for CHIP, as
applicable.
o Please note: Section 9821(c) of the ARP adds section 2104(m)(12) to the Act,
which provides for an adjustment to a state’s fiscal year CHIP allotment,
beginning with FY 2021, related to the increased expenditures associated with the
100 percent EFMAP for vaccine and vaccine administration under section
2105(c)(12) of the Act for such fiscal year. CMS provided additional information
regarding this provision in the budget instructions emailed to states on August 5,
2021.

•

MBES Modifications - CMS is working to modify the MBES to reflect the temporary
increased FMAP and EFMAP under sections 1905(hh), 1905(ii), 2105(c)(12), and the
third sentence of section 1905(b) of the Act. Once the MBES/CBES is modified, the
system will enable state entry of expenditures at these temporary matching rates, and will
apply the increases to actual claimed expenditures. Expenditure reporting associated with
the temporary increased matching rates for the third quarter of FFY 2021 may be
delayed. In those cases, states may need to report expenditures associated with these rates
through prior period adjustments in subsequent quarters.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

•

Other Expenditure Reporting Information - States should follow existing federal
requirements regarding the applicability of a particular match rate available for a given
quarter. The applicable FMAP is based on date of payment, not date of service for current
quarter original expenditures. The FMAP applicable to expenditures for prior period
adjustments should be the FMAP at which the original expenditure was claimed, for both
private and governmental providers. All states are responsible for reporting Medicaid and
CHIP collections and overpayments on the Form CMS-64 and CMS 21, as required by
our regulations. States must report overpayments and collections at the same match rate
at which the expenditures were originally claimed, including the temporary increased
FMAP or EFMAP under 1905(hh), 1905(ii), or 2105(c)(12) of the Act or the third
sentence of section 1905(b) of the Act. Recoveries of FFP must be returned at the same
match rate at which they were originally claimed. Therefore, if a Medicaid or CHIP
expenditure was claimed using the temporary increased FMAP or EFMAP under section
1905(hh), 1905(ii), or 2105(c)(12) of the Act, or the third sentence of section 1905(b) of
the Act, the federal share of any recoveries associated with that expenditure should be
returned using the same temporary increased FMAP or EFMAP. Consistent with existing
requirements, states must document expenditures to ensure a clear audit trail, including
isolating expenditures that are matched at increased FMAP or EFMAP rates. CMS will
conduct oversight to ensure that expenditures are allowable, accurate, and are claimed at
the correct FMAP rate.

Section 5: Administrative Claiming for State-Funded Beneficiary Incentives for COVID-19
and Influenza Vaccinations
Recently, the Federal government and states have taken numerous steps to address COVID-19
vaccine hesitancy and to increase COVID-19 vaccination rates, because of the significant burden
COVID-19 has had on the healthcare system. In addition to the strain on the healthcare system
from COVID-19, influenza can place a substantial burden on Medicaid and CHIP providers and
beneficiaries each year. Thus, in addition to supporting state efforts to encourage uptake of
COVID-19 vaccinations among Medicaid and CHIP beneficiaries, CMS supports state efforts to
encourage uptake of influenza vaccinations among Medicaid and CHIP beneficiaries. Improved
influenza vaccination rates may help to reduce strain on the healthcare system and better enable
providers to focus on treating COVID-19 and other conditions. While all vaccinations help to
address the burden of disease, both COVID-19 and influenza have proven to be especially
detrimental to beneficiaries in facility settings. In addition, as the country enters into the
influenza season during an increase of COVID-19 cases and the return of many individuals to inperson academic and work settings, it is of paramount importance that beneficiaries access all
resources necessary to avoid infections and subsequent medical visits.
CMS has received questions from multiple states about whether administrative FFP is available
for state-funded monetary incentives to Medicaid and CHIP beneficiaries to encourage them to
get a COVID-19 or influenza vaccination. We have determined that FFP is available, subject to
applicable federal requirements, for state administrative costs on monetary incentives funded by
states and paid to Medicaid and CHIP beneficiaries in an effort to increase vaccination uptake for
COVID-19 or influenza. These costs will further the efficient administration of the Medicaid and
The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

CHIP programs by encouraging COVID-19 and influenza vaccination uptake among Medicaid
and CHIP beneficiaries, thereby reducing the incidence of these diseases and reducing burden on
the health care system. We are available to provide technical assistance to states that are
interested in developing beneficiary vaccine incentive programs and will adjudicate state
proposals on a case-by-case basis, consistent with the existing process for administrative
claiming proposals. Below, we discuss the application of this policy to help states better
understand which costs they may propose to claim as administrative costs under Medicaid and
CHIP.
Section 1903(a)(7) of the Act and implementing regulations at 42 CFR 433.15(b)(7) specify
payment of FFP at 50 percent for state expenditures found necessary by the Secretary for the
proper and efficient administration of the Medicaid state plan. Similarly, states may claim for
reasonable costs incurred by the state to administer the CHIP state plan at state-specific rates for
CHIP under section 2105(a)(1)(D)(v) of the Act. 8 CMS determines which activities fall under the
definition of administrative expenditures eligible for FFP under these authorities. CMS has
consistently stated that allowable claims under section 1903(a)(7) must be directly related to the
administration of the Medicaid program, and therefore must be directly related to Medicaid state
plan or waiver services. 9 Similarly, 42 CFR 457.622(e) provides that CHIP administrative
expenditures should support the operation of the State child health assistance plan, and that, in
general, FFP for administration under title XXI is not available for costs of activities related to
the operation of other programs.
CMS has determined that paying beneficiaries a monetary incentive, out of state funds, to receive
COVID-19 and influenza vaccinations, could be necessary for the proper and efficient operation
of the Medicaid state plan and a reasonable cost of administering the CHIP state plan in certain
circumstances. States might be able to establish that administrative expenditures on state-funded
beneficiary vaccine incentives for these vaccines would increase uptake of these vaccines, and
thus would lead to more efficient operation of the state plan by significantly reducing the
likelihood of severe COVID-19 and/or influenza disease burden among vaccinated beneficiaries,
thereby reducing utilization of health care resources, improving access to health care providers
for all beneficiaries, and lowering costs for the Medicaid and/or CHIP programs. Moreover,
encouraging beneficiaries to get vaccinated for COVID-19 and influenza would benefit even
beneficiaries who remain unvaccinated, because it would make it less likely that unvaccinated
beneficiaries would become ill with those diseases, by promoting increased population
immunity.
States that are interested in claiming their expenditures on state-funded COVID-19 or influenza
vaccine administration incentives as an administrative cost in Medicaid or CHIP should submit
an amendment to their Public Assistance Cost Allocation Plan (PACAP), which is approved by
Administrative costs related to CHIP receive federal match at the state’s EFMAP rate for health care services, and
therefore the matching rate for these costs varies by state. However, administrative costs for CHIP are limited to 10
percent of the state’s annual federal CHIP spending. See Section 2105(c)(2)(A) of the Act.

8

See State Medicaid Director Letter (Dec. 20, 1994) (1994 SMDL),
https://www.hhs.gov/guidance/document/allowable-administrative-costs.

9

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

HHS’s Division of Cost Allocation Services (CAS), with CMS concurrence. As is always the
case, CMS recommends that states submit the proposed administrative claiming methodology to
CMS in advance of, or concurrently with, submission to CAS for review and approval to
expedite the process. CMS will review the proposal using our existing administrative claiming
criteria, as outlined in the 2003 Medicaid School-Based Administrative Claiming Guide,10 as
well as cost allocation principles at 2 CFR part 200. Reported expenditures must be reasonable,
allowable, and allocable. As stated in the 1994 SMDL, Medicaid state administrative costs
matched by CMS may not include funding for general public health initiatives that are made
available to all persons, such as statewide vaccine initiatives, unless the campaign is explicitly
directed at assisting Medicaid-eligible individuals to access the Medicaid program. 11 Other
general principles from the 1994 SMDL also apply (e.g., an allowable administrative cost must
be supported by a system that has the capability to isolate the costs directly related to the support
of the Medicaid program from all other costs incurred by the agency).
To be considered for approval, any state proposal for vaccine incentives would need to include
safeguards to ensure that the incentive is received only by the beneficiaries or the guardians of
beneficiaries who receive a vaccine. In addition, any claims for FFP must meet documentation
requirements and are subject to audit. Documentation for administrative activities must clearly
demonstrate that the activities directly support the administration of the Medicaid or CHIP
program. 12 See 42 CFR 433.32(a) and 457.226(a) (requiring that states maintain an accounting
system and supporting fiscal records to assure that claims for federal funds are in accord with
applicable federal requirements), and 42 CFR 433.32(b) and (c) and 457.226(b) and (c)
(establishing retention periods for records that support claims for federal funds). Also, 42 CFR
457.622(e) provides that allowable administrative expenditures under CHIP “should support the
operation of the State child health assistance plan” and that generally, “FFP for administration
under title XXI is not available for costs of activities related to the operation of other programs.”
CMS may also ask that a state agree to provide an evaluation of the impact of the federally
matched incentives on vaccine uptake. Finally, any state proposal to disseminate state-funded
vaccine beneficiary incentives through health care providers or managed care plans should
include appropriate safeguards to prevent abuse and to ensure compliance with all existing
federal requirements regarding payments to Medicaid and CHIP beneficiaries.
For managed care enrollees, CMS would permit states to contract with their managed care plans
to disseminate state-funded beneficiary vaccine incentives for COVID-19 and influenza to
beneficiaries as an administrative activity. Any administrative costs or payments to the plans
associated with performing the activities associated with beneficiary vaccine incentives must be
paid separately on an administrative cost basis and not included in the risk-based managed care
capitation rates under separate contracts or amendment to an existing contract. States could pay
the managed care plans for performing the activities associated with administering these
incentive programs on a cost basis and then claim FFP for those expenditures under the
administrative cost claiming authorities described above for incentive payments made to
beneficiaries to incentivize beneficiaries to become vaccinated. States should ensure that they
https://www.hhs.gov/guidance/document/2003-school-based-administrative-claiming-guidance.
https://www.hhs.gov/guidance/document/allowable-administrative-costs.
12
Id.
10

11

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

receive the managed care plan data that is necessary for any requested evaluation of the impact
of the federally-matched incentives on vaccine uptake.
Closing
CMS is committed to supporting states in their efforts to provide access to COVID-19
vaccinations. CMS will consider state requests for federal matching funds for their
administrative expenditures to pay beneficiaries monetary incentives to increase uptake of
COVID-19 and influenza vaccinations. As discussed above, sections 9811 and 9821 of the ARP
provide for coverage of COVID-19 vaccine administration and for a temporary increase in
FMAP and EFMAP for state expenditures on that coverage. CMS is also committed to working
with states on issues related to expanding their Medicaid programs to cover certain low-income
adults and to helping states access the temporary 100 percent FMAP for services received
through certain UIOs, NHHCs and NHHCSs. CMS is available to provide technical assistance
in all these areas.
If you have specific questions regarding coverage SPAs, please contact Kirsten Jensen at 410786-8146.
If you have specific questions about submitting a Medicaid expansion SPA, please contact Sarah
Spector at 410-786-3031.
If you have specific questions about submitting reimbursement SPAs, please contact Todd
McMillion at 312-353-9860.
Sincerely,

Daniel Tsai
Deputy Administrator and Director

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

Appendix – Application of the Increased FMAP under Section 1905(ii) of the
Act
In general, states’ expenditures for medical assistance are matched at the state-specific FMAP
defined in the first sentence of section 1905(b) of the Act unless otherwise specified in statute.
For a “qualifying state” defined under section 1905(ii)(3) of the Act, the FMAP determined
under section 1905(b) of the Act “for such [s]tate” is increased by 5 percentage points for an 8quarter period under section 1905(ii)(1) of the Act. The increased FMAP under section 1905(ii)
also applies to qualifying territories’ FMAPs, which are defined under section 1905(ff) of the
Act for the period between December 21, 2019 and September 30, 2021, so the references in this
section to “states” also include the territories. 13
Because the language of section 1905(ii) refers to an increase in the FMAP determined under
section 1905(b) “for such [s]tate,” CMS will apply the temporary 5 percentage point FMAP
increase under section 1905(ii) of the Act to expenditures matched at the state-specific FMAP
defined in the first sentence of section 1905(b) of the Act, with certain exceptions as described
below. The definition of the state-specific FMAP in section 1905(b) is modified by language
referencing other statutory provisions. For example, the first sentence of section 1905(b) says
that the state-specific FMAP defined in that section is “subject to” certain other provisions of
section 1905, including 1905(ii). However, some of those other provisions of section 1905 also
include language indicating that the FMAP described in the provision replaces the FMAP in the
first sentence of section 1905(b) entirely, in which case the section 1905(ii) increase does not
apply.
Certain other statutory provisions increase the state-specific FMAP in the first sentence of
1905(b) of the Act. The temporary 5 percentage point FMAP increase under section 1905(ii) of
the Act is available in addition to certain other FMAP increases, including:
• The 10 percentage point increase under section 9817 of the ARP, which temporarily
increases the FMAP by 10 percentage points, up to 95 percent, for allowable medical
assistance expenditures for certain home and community-based services under the Medicaid
program beginning April 1, 2021, and ending March 31, 2022. (Section 9817(a) of the ARP
provides that this 10 percentage point increase is in addition to any increase applicable under
section 1905(ii) of the Act but in no case can the FMAP for these expenditures exceed 95
percent).
• The 1 percentage point increase under clause (5) of the first sentence of section 1905(b) of
the Act for certain preventive services and vaccinations when that increase is applied to the
state’s FMAP as defined in section 1905(b)’s first sentence (because this increase is defined
in the first sentence of section 1905(b)).
Section 1905(ii)(2)(D) provides that the temporary FMAP increase for territories’ expenditures under section
1905(ii) is not taken into account for the purposes of applying the caps on federal matching funds under section
1108(f) and (g) of the Act.

13

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

•

•

•

The 6 percentage point increase for Community First Choice (CFC) expenditures under
section 1915(k) of the Act (which is an increase to the FMAP “applicable to the State (as
determined under section 1905(b)),” 14 and thus increases the FMAP in section 1905(b)’s first
sentence).
The increased FMAP for expenditures related to the Money Follows the Person
demonstration program defined in the Deficit Reduction Act of 2005 (Pub. L. 109-171),
section 6071(e)(5) (because that law expressly states that this FMAP increase is to the FMAP
defined in section 1905(b)’s first sentence).
The 6.2 percentage point FMAP increase to the state-specific FMAP defined in the first
sentence of 1905(b) of the Act as provided under section 6008 of the FFCRA for states and
expenditures that qualify for that temporary FMAP increase (because this is authorized by
the language of section 1905(ii), but note that not all expenditures can qualify for both
increases).

Section 1905(ii)(2) of the Act explicitly precludes the application of the temporary 5 percentage
point FMAP increase to certain types of expenditures. Specifically, section 1905(ii)(2) provides
that this increase:
• Does not apply with respect to Medicaid disproportionate share hospital (DSH) payments
under section 1923 of the Act (note that because the federal match rate for DSH
payments can be increased by the FFCRA section 6008 increase, this is an example of
when the two FMAP increases under section 1905(ii) and FFCRA section 6008 do not
both apply to the same expenditure category).
• Is not taken into account when calculating the enhanced FMAP determined under section
2105(b) of the Act, which is the federal match rate for:
o Child health assistance expenditures for targeted low income children as defined
in section 2110 of the Act (separate CHIP); expenditures for optional targeted low
income children as provided under section 1905(u) of the Act (Medicaid-CHIP
expansion) as applicable; qualifying state expenditures described under section
2105(g) of the Act, and most expenditures identified under section 2105(a)(1)(D)
of the Act including payments for other child health assistance for targeted lowincome children, health services initiatives (HSIs), outreach activities, and other
reasonable costs incurred by the State to administer the plan;
o Expenditures for individuals eligible for medical assistance on the basis of
needing treatment for breast or cervical cancer (see clause 4 of section 1905(b)’s
first sentence); and
o Expenditures for services provided to certain enrollees under the Certified
Community Behavioral Health Clinics program (see section 223(d)(5)(B) of the
Protecting Access to Medicare Act of 2014, Pub. L. 113-93).
• Is not taken into account for the purposes of block grants for TANF, supporting
enforcement of child support obligations, or foster care and transitional independent
living programs under Titles IV-A, IV-D, or IV-E of the Act.

14

Section 1915(k)(2) of the Act.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

Additionally, because the 5 percentage point FMAP increase under section 1905(ii) does not
apply to expenditures that are not matched at the state-specific FMAP defined in the first
sentence of section 1905(b) of the Act, there are several other state expenditures to which the
section 1905(ii) increase does not apply. This includes any expenditure for which the FMAP is
defined under other provisions of the Act. For example, while the first sentence of section
1905(b) is “subject to” the FMAP in section 1933(d) relating to the Qualifying Individuals
program, the FMAP in section 1933(d) is not a state-specific FMAP defined under section
1905(b), so it is not increased under section 1905(ii). Additionally, as discussed above, other
expenditures are matched at FMAPs defined in provisions that the first sentence of section
1905(b) is “subject to,” but the language defining those FMAPs indicates that they are meant to
supersede or replace the state-specific FMAP entirely. Accordingly, the following categories of
expenditures, in addition to those listed in section 1905(ii)(2), are not eligible to receive the 5
percentage point FMAP increase under section 1905(ii) of the Act:
• Expenditures matched at the various federal financial participation (FFP) rates provided
in sections 1903(a)(2) through (a)(7) of the Act (such as administrative expenditures and
expenditures for family planning services and supplies).
• Expenditures matched at the “disaster-recovery” FMAP specified in section 1905(aa) of
the Act.
• Adult group expenditures matched at the “newly eligible” FMAP specified in section
1905(y) of the Act.
• Adult group expenditures matched at the “expansion state” FMAP specified in section
1905(z).
• Expenditures for medical assistance services “received through” the following types of
facilities, which are matched at 100 percent FMAP under the third sentence of section
1905(b) of the Act (i.e., not the first sentence of that section):
o An IHS facility (including facilities operated by an Indian tribe or tribal
organization under the ISDEAA); 15
o A UIO (as defined at 25 U.S.C. 1603(29)) that has a grant or contract with the
IHS under title V of the IHCIA, from April 1, 2021 through March 31, 2023; 16 or
o An NHHC or NHHCS (as described above), from April 1, 2021 through March
31, 2023.
• Expenditures matched at 100 percent for individuals in Qualifying Individuals programs.
under section 1933(d) (see discussion above).
• Expenditures for health home services under section 1945 of the Act when matched at the
90 percent FMAP as specified in section 1945(c)(1). After the initial increased FMAP
period for these services that is described in section 1945(c)(1) ends, expenditures on
section 1945 health home services may be eligible for the 5 percentage point increase
under section 1905(ii) of the Act.
• Expenditures for health home services for children with medically complex conditions
under section 1945A of the Act, when qualifying expenditures receive a temporary 15
As discussed above, 100 percent FMAP will be limited to expenditures for services received by American Indian
and Alaska Native (AI/AN) Medicaid beneficiaries through IHS facilities (including those operated by Tribes or
Tribal organizations under the ISDEAA).
16
As discussed above, 100 percent FMAP will apply to expenditures for services received by all Medicaid
beneficiaries through UIOs, NHHCs, and NHHCSs.
15

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

•

•

•

17

percentage point FMAP increase as described in section 1945A(c)(1) of the Act. After the
increased FMAP period for these services that is described in section 1945A(c)(1) ends,
expenditures on section 1945A health home services may be eligible for the 5 percentage
point increase under section 1905(ii) of the Act.
Expenditures for medical assistance for COVID–19 vaccines and the administration of
these vaccines, which are matched at 100 percent FMAP “[n]otwithstanding any other
provision of this title” under section 1905(hh) of the Act, as added by section 9811 of the
ARP.
Expenditures for qualifying community-based mobile crisis intervention services under
section 1947 of the Act as added by section 9813 of the ARP, for the applicable 12quarter period that they are matched at 85 percent FMAP, unless application of the 5
percentage point increase under section 1905(ii) to the state’s regular FMAP defined in
the first sentence of section 1905(b) would result in an FMAP higher than 85 percent (in
which case that higher FMAP applies to those expenditures). 17
Expenditures eligible for 100 percent FMAP for services furnished to beneficiaries
eligible under the optional COVID-19 group defined in section 1902(a)(10)(A)(ii)(XXIII)
of the Act, as added by section 6004 of the FFCRA. The federal matching rate for these
expenditures is defined in the last sentence of section 1905(b) of the Act, not the first.

See section 1947(c) of the Act.

The contents of this document do not have the force and effect of law and are not meant to bind the public in any
way, unless specifically incorporated into a contract. This document is intended only to provide clarity to the public
regarding existing requirements under the law.

